Case 1:17-cv-00052-IMK-MJA Document 125 Filed 07/29/19 Page 1of12 PagelD #: 4765

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,
Plaintiff,
Vv. CIVIL ACTION NO.: 1:17-CV-52
Honorable Irene M. Keeley
ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,
STATE TROOPER RONNIE M.
GASKINS, AND STATE TROOPER
CHRIS BERRY,

Defendants.

RESPONSE OF DEFENDANT ELLEN RUTH COSTLOW TO
PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

Defendant Ellen Ruth Costlow, by counsel, hereby responds to the Plaintiff's Motion for
Partial Summary Judgment, filed on July 9, 20191, requesting that the Court denies the Motion, on
the grounds that it: (1) was not timely filed; (2) requests dispositive relief on subject matter not
related to any claim pleaded by the Plaintiff; (3) provides no support for this Court to conclude, as
a matter of law, that a West Virginia Family Court order creates an enforceable contract between
the parties subject to the order; and (4) requests relief that is moot, based upon the Plaintiff's
inability to prove the damages necessary for him to maintain a claim for breach of contract against
Ms, Costlow.

I. INTRODUCTION/STATEMENT OF FACTS

The Plaintiff's Motion for Summary Judgment asks the Court to grant him partial

summary judgment on the elements of duty and breach of duty related to his claim for breach of

contract against Ms. Costlow (Thirteenth Claim), based upon an allegation that Ms. Costlow

 

! The Plaintiff's Motion (Doc. 117) was filed at 12:05 a.m. on July 9, 2019. The Court’s Second Amended
Scheduling Order (Doc. 88) required dispositive motions to be filed on July 8, 2019.

1

 
Case 1:17-cv-00052-IMK-MJA Document 125 Filed 07/29/19 Page 2 of 12 PagelD #: 4766

“violated the permanent injunction contained in the Divorce Decree [between Ms. Costlow and
the Plaintiff, entered on May 9, 2014] as well as her agreement affirming her duty to refrain.”

Plaintiff's Motion, pp. 1-2, 8. The Plaintiff supports his request for relief with the claim that

 

“Tt]he action for breach of contract against Ellen Ruth Costlow relies in significant part on the
Divorce Decree entered by the Honorable Randal Minor, Judge of the Family Court of
Monongalia County, West Virginia...[on] May 9, 2014.” /d. at pp. 1-2. This claim is thoroughly
false.

The Plaintiff's breach of contract claim against Ms. Costlow, contained in his Third
Amended Complaint, alleges that, “[iJn an attachment to the motion to dismiss criminal charges
in Magistrate Court dated April 7, 248, (sic.)? Defendant Costlow specifically agreed that ‘she
will not communicate any disparaging information or commentary to Scott Ballock’s employer
or place of employment.’” Third Amended Complaint (Doc. 49), PP 247-48. This cause of action
continues to allege that Ms. Costlow violated the April 7, 2016 agreement and that the Plaintiff
was injured as a result. /d. at PP 249-251. The Plaintiff’s breach of contract claim against Ms.
Costlow, thus, is based entirely upon allegations that Ms. Costlow violated an agreement
attached to an April 7, 2016 motion filed in the Magistrate Court of Monongalia County and
does not reference the parties’ Divorce Decree, entered on May 9, 2014.

Furthermore, in the Plaintiff's voluminous Third Amended Complaint, consisting of 40
substantive pages and 298 numbered paragraphs, the injunction contained in the Divorce Decree
receives no mention. The Divorce Decree itself is not identified by name in the Plaintiff's Third
Amended Complaint. The only occasion for terms of the Divorce Decree between Ms. Costlow

and the Plaintiff to be found in the Plaintiff's pleading occurs at paragraph Nos, 87-89, and these

 

* The motion was dated April 7, 2016. The number “248” appears to be a paragraph number inadvertently inserted
into the allegations contained in paragraph No. 247.

 
Case 1:17-cv-00052-IMK-MJA Document 125 Filed 07/29/19 Page 3 of 12 PagelD #: 4767

paragraphs do not reference the injunction cited by the Plaintiff in his motion or make any
allegation relevant to the Plaintiff's 14 causes of action. Rather, paragraph Nos. 87-89 present
allegations concerning child custody and alimony provisions awarded by the Family Court.

The Plaintiff, thus, makes no request for relief related in any way to the May 9, 2014
Divorce Decree between Ms. Costlow and the Plaintiff, and is not entitled to dispositive relief on
subject matter unrelated to any claim or defense alleged by any party.

Il. ARGUMENT
A. Standard for Summary Judgment

“Summary judgment ‘should be rendered if the pleadings, the discovery and disclosure
materials on file, and any affidavits show that there is no genuine issue as to any material fact
and that the movant is entitled to judgment as a matter of law.’” Cloaninger v. McDevitt, 555
F.3d 324, 332 (4th Cir. 2009) (quoting Fed. R. Civ. P. 56(c)). As shown below, the Plaintiff's
request for relief does not relate to the breach of contract claim he has alleged, creates a new
cause of action, which he has not properly pleaded, does not allege the formation of a contract,
enforceable in a suit for breach, and is moot, based upon the Plaintiff's inability to produce
evidence of breach of contract damages.

B. The Plaintiff’s Motion Creates a New Claim, Which He Has Not Properly Pleaded

A statement of a claim in a pleading “must give the defendant ‘fair notice’ of the claim
and the ‘grounds upon which it rests." Feldman v. Pro Football, Inc., 419 Fed. Appx. 381, 388.
2011 U.S. App. LEXIS 6188 (4 Cir. 2011), quoting, Bell Atl. Corp. v. Twombly, 550 U.S. 544,
555, (2007). The Plaintiff filed his Third Amended Complaint on December 20, 2017, alleging

breach of contract against Ms. Costlow, based upon an attachment to a motion in a criminal case

 
Case 1:17-cv-00052-IMK-MJA Document 125 Filed 07/29/19 Page 4 of 12 PagelD #: 4768

executed on April 7, 2016. This cause of action first appeared, in identical form, in his Amended
Complaint (Doc 14), filed on May 25, 2017.

Now, in a motion for partial summary judgment, filed after the close of discovery, the
Plaintiff attempts to refashion this claim, basing it instead upon a Family Court order entered on
May 9, 2014, and requests that the Court grant him dispositive relief related to such claim. The
existence of the Divorce Decree was obviously known to the Plaintiff at the time he filed this
Complaint and his previous pleadings, and basing any claim, in contract or tort, upon this
document constitutes a new cause of action, dependent upon allegations not contained in any
prior pleading, and would require the Plaintiff to file for leave to amend, pursuant to Rule
15(a)(2), Fed. R. Civ. P., which the Plaintiff failed to do. As the relief the Plaintiff requests in his
motion does not relate to any claim presently alleged, his motion must be denied.

C. The Family Court Order Did Not Create a Contract Between the
Parties, Enforceable in a Suit for Damages in Another Forum

In addition, the Family Court order does not constitute a contract between Ms. Costlow
and the Plaintiff. See, McCormick v. Hamilton Bus. Sys., 175 W. Va. 222, 322 $.E.2d 234, fn. |
(1985)(“The elements of a contract are an offer and an acceptance supported by consideration.”’)
citing, Syl. pt. 1, First National Bank v. Marietta Mfe. Co, 151 W. Va. 636, 153 $.E.2d 172
(1967), Fulton v. Messenger, 61 W. Va. 477, 483, 56 S.E. 830, 832 1906)(elements of a contract
include “parties, subject-matter, consideration, meeting of minds, and mutuality of remedy and
obligation’). The documents attached by the Plaintiff provide no evidence that the parties
contemplated or agreed upon the creation of a contract, enforceable in a suit for breach or in any
other action other than in a motion for contempt filed in the Family Court entering the Decree.
The May 9, 2014 Divorce Decree includes no provision creating a right of either Ms. Costlow or

the Plaintiff to file an action for damages in any court, based upon an allegation of a violation of

 
Case 1:17-cv-00052-IMK-MJA Document 125 Filed 07/29/19 Page 5of12 PagelD #: 4769

the order by the other party, and the attachment expresses nothing more than a request for the
Family Court to adopt certain terms in its Decree. The Family Court specifically mentioned that
three provisions it included in its order were entered upon agreement by Ms. Costlow and the
Plaintiff: (1) division of marital assets and debts; (2) waiver of spousal support; and (3) waiver of
right to appeal. Plaintiff's Exhibit 1, Divorce Decree, PP 5, 6. 16. The Family Court order
includes no such indication in the section providing injunctive relief, Jd. at 4, which provides
the basis for the Plaintiff's request for partial summary judgment. The Divorce Decree is not
identified as an “Agreed Order” or “Agreed Divorce Decree” and is not signed by the parties.

In light of these facts, the Plaintiff fails to cite any statute or case law which would
support the proposition that a West Virginia Family Court order could create a contract,
enforceable outside the Family Court in a suit for damages, between parties subject to the order,
absent any language in the order creating such right, or that a joint request for a court to include
certain terms in its order could create a contract, enforceable in a suit for damages in another
forum after entry of the order. The “Settlement Agreement” attached to the Divorce decree does
not create any obligation for either party and cannot be considered to be a contract. If the Family
Court had rejected the parties’ agreement concerning distribution of marital assets and debts and
entered an order deviating from the terms proposed by the parties, the parties’ rights and
obligations would be determined by the order the court entered, and not by any agreement the
parties had requested the court to adopt. The Plaintiff provides no grounds for this Court to
determine, as a matter of law, that the May 9, 2014 order creates a contract, enforceable in a suit

for damages in this action, or that the Plaintiff is entitled to the summary relief he requests.

 
Case 1:17-cv-00052-IMK-MJA Document 125 Filed 07/29/19 Page 6 of 12 PagelD #: 4770

D. The Plaintiff's Request for Relief is Moot, Based Upon His Inability
to Prove Damages in a Breach of Contract Claim Against Ms. Costlow

Even if the Plaintiff could establish, as a matter of law, that he had properly pleaded a
breach of contract claim, based upon an alleged violation of a provision in the Divorce Decree
entered on May 9, 2014, the Plaintiff's request for partial summary judgment on the issues of
duty and breach would still be moot, as the Plaintiff is unable to produce evidence to establish
the damages he is required to prove in a breach of contract claim. To maintain a breach of
contract claim against Ms. Costlow, the Plaintiff would be required to prove that he suffered
economic loss as a result of Ms. Costlow’s alleged breach and that it was reasonably anticipated
this loss was a probable result of such breach at the time the contract was created. Under West
Virginia law, the elements of breach of contract claim are: “(1) a contract exists between the
parties; (2) a defendant failed to comply with a term in the contract; and (3) damage arose from
the breach.” Nance v. Huntington W. Va. Hous. Auth., 2017 W. Va. LEXIS 345, 2017 WL
2210152 (W. Va. 2017)(memorandum decision), citing, Wittenberg v. Wells Fargo Bank, N.A.,
852 F. Supp. 2d 731, 749 (N.D.W.Va. 2012).

Consequential damages must be proven by the Plaintiff “with reasonable certainty.” Rice
v. Community Health Ass’n, 203 F.3d 283, 287 (4" Cir. 2000), citing, Kentucky Fried Chicken
v. Sellaro, 158 W. Va. 708, 214 §.E.2d 823, 828 (W. Va. 1975). “In addition, a plaintiff must
demonstrate that when the parties entered the contract, they ‘could reasonably have
anticipated’ that the claimed consequential damages ‘would be a probable result of a
breach.’ Rice, 203 F.3d at 287-88, Desco Corp. v. Harry W. Trushel Constr. Co., 186 W. Va.

430, 413 S.E.2d 85, 89 (W. Va. 1991) (citing, Sellaro, 214 S.E.2d at 827. Compensatory

 

damages for emotional distress are unavailable in the absence of physical injury or economic

loss, “Je]xcept in extraordinary circumstances.” Allen v. Smith, 179 W. Va. 360, 363, 368 S.E.

 
Case 1:17-cv-00052-IMK-MJA Document 125 Filed 07/29/19 Page 7 of 12 PagelD #: 4771

2d 924, 927 (1988\(citing breach of promise to marry as an “extraordinary circumstance,” which
cause of action is now not permitted by statute, See, W. Va. Code § 56-3-2a). As described in
Ms. Costlow’s Motion for Summary Judgment (Doc 116), the Plaintiff is unable to produce any
evidence to convince a reasonable juror that he was terminated from his employment, and
thereby incurred economic loss, as a result of any act omission on the part of Ms. Costlow.

Letters to the Plaintiff from the FBI’s Office of Professional Responsibility (OPR),
attached to this Response and Ms. Costlow’s Motion for Sammary Judgment, conclusively
establish that the Plaintiff was dismissed from his employment with the FBI for: (1) Misuse of
Weapon/Safety Violation, for an act (using the weapon to vaginally penetrate Ms. Costlow)
which he acknowledges committing, Exhibit A, OPR Letter to Plaintiff, March 5, 2019, pp.20,
23; (2) Unprofessional Conduct of Duty, which included, among other offenses, harassing Ms.
Costlow with thousands of unwanted emails and text messages, providing material for
defamatory websites operated by his father, associating with “low level criminals,” and
employing other FBI agents, including at least one subordinate, to conduct an “unauthorized
investigation,” undertaken to assist the Plaintiff in his divorce, Jd. at 5-16, 20-21, 23-24; and G)
Lack of Candor/Lying — Under Oath, for lying to FBI investigators. Jd. at 17-19, 22, 24.

OPR notes that it did not have to assess Ms. Costlow’s credibility to determine that the
Plaintiff had engaged abusive, unprofessional conduct. Exhibit B, Letter from OPR to Plaintiff,

September 21, 2017 at 16. Rather, OPR came to these conclusions solely from a review of the

 

Plaintiff's own words, as expressed in the thousands of unwanted emails and texts he sent to Ms.
Costlow, /d. at fn 17, and from the Plaintiff's statements to the FBI and production of material
the Plaintiff obtained in his “unauthorized investigation,” which the Plaintiff delivered to OPR to

argue for his reinstatement. Exhibit A, Letter from OPR to Plaintiff, March 5, 2019 pp. 19-20.

 
Case 1:17-cv-00052-IMK-MJA Document 125 Filed 07/29/19 Page 8 of 12 PagelD #: 4772

OPR concluded that tactics the Plaintiff used to obtain the material he submitted in his defense to
constitute “further evidence the disturbing extent of [his] intrusion into EC's life and complete
invasion of her privacy.” /d. OPR noted in the course of its investigation that, as the Plaintiff is
attempting to do in this action, the Plaintiff defended serious acts of misconduct he had
committed with unceasing attacks on Ms. Costlow’s character, observing that, “disturbing
evidence of your misconduct cannot be ignored despite your relentless attempts to distract from
the focus of this inquiry, your own misconduct.” /d. at 3. As for the third independent ground for
termination of the Plaintiffs employment,’ Lack of Candor/Lying — Under Oath, the dishonesty
the Plaintiff displayed in dealing with FBI investigators obviously cannot be attributed to any act
or omission of Ms. Costlow.

‘The Plaintiff's inclusion of material he acquired during his “unauthorized investigation,”
which provided one ground for termination of his employment, as exhibits to his Motion, is a
continuation of behaviors OPR found to be unacceptable for an FBI special agent. OPR
commented that the Plaintiff's “extensive unprofessional conduct was disgraceful and
demonstrated a depravity of character that is fundamentally incompatible with [his] continued
service as an FBI Special Agent.” /d. at 24. The Plaintiff, thus, cannot establish that the May 9,
2014 Divorce decree was a contract, did not properly plead any claim based upon the document
and can produce no evidence of suffering economic loss caused by the breach he alleges, making
his Motion for Partial Summary Judgment on the elements of duty and breach moot, even if the
subject matter of his Motion was found to refer to the breach of contact claim alleged in his

Third Amended Complaint, and requiring that the Court deny his Motion.

 

? The Plaintiff was dismissed from his employment for each of the three offenses. Each resulted in his termination
independently of the other two. See, Exhibit A, Letter from OPR to Plaintiff, March 5, 2019 pp. 23-24.

8

 
Case 1:17-cv-00052-IMK-MJA Document 125 Filed 07/29/19 Page 9 of 12 PagelD #: 4773

i. CONCLUSION

Ms. Costlow respectfully requests that this Court DENIES the Plaintiff's Motion for
Partial Summary Judgment against her on the elements of duty and breach in his claim for
breach of contract (Thirteenth Claim) on the grounds that: (1) the Motion was not timely filed;
(2) the Motion relates to subject matter not alleged in the Plaintiff's Third Amended Complaint,
creating a cause of action which has not been pleaded; (3) the May 9, 2014 Divorce Decree
entered by the Family Court of Monongalia County does not create a contract, which can be
enforced by a suit for breach in this Court; and (4) the Plaintiff's request for relief is moot, based
upon his inability to provide any evidence of damages necessary to sustain a breach of contract
claim.

The injunctive relief provision contained in the May 9, 2014 Divorce Decree was not
mentioned in the Plaintiff's 298 paragraph Third Amended Complaint, which alleged breach of
an April 7, 2016 attachment to a motion to dismiss criminal charges. The Plaintiff also has failed
to cite any authority on the proposition that a provision in a West Virginia Family Court order
can create a contract, enforceable in a suit for damages in another forum, absent the Family
Court order clearly stating such. Finally, the relief requested by the Plaintiff is moot, where the
evidence presented in this action conclusively demonstrates that the Plaintiff was dismissed
from employment with the FBI for his misuse of a weapon, unprofessional conduct and lying
under oath - conduct unrelated to any act or omission alleged against Ms. Costlow.
WHEREFORE, Ms. Costlow requests that this Honorable Court DENIES the Plaintiffs Motion
for partial Summary Judgment, and any other such relief that the Court finds in the interests of
justice.

Dated this 29" day of July 2019.

 
Case 1:17-cv-00052-IMK-MJA Document 125 Filed 07/29/19 Page 10 of 12 PagelID #: 4774

RESPECTFULLY SUBMITTED,
ELLEN RUTH COSTLOW,
By counsel,

/s/ P. Todd Phillips
P. Todd Phillips (WV State Bar #9499
LYONS PHILLIPS LEGAL GROUP PLLC
141 Walnut Street
Morgantown, WV 26505
304-296-3200
304-296-0713 fax

toddphillips. law@gmail.com

10

 
Case 1:17-cv-00052-IMK-MJA Document 125 Filed 07/29/19 Page 11 of 12 PagelD #: 4775

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,

Plaintiff,

v. CIVIL ACTION NO.: 1:17-CV-52
Honorable Irene M. Keeley

ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,

STATE TROOPER RONNIE M.

GASKINS, AND STATE TROOPER

CHRIS BERRY,

Defendants.
CERTIFICATE OF SERVICE

I hereby certify that on the 29" day of July 2019, I electronically filed Response of
Defendant Ellen Ruth Costlow to Plaintiff's Motion for Partial Summary Judgment with the Clerk

of the Court using CM/ECF system, which will send notification of such filing to the following:

Mark Jeffries, Esq.

STEPTOE & JOHNSON, PLLC
400 White Oaks Boulevard
Bridgeport, WV 26330-4500

Monté L. Williams, Esq.
STEPTOE & JOHNSON, PLLC
PO Box 1616

Morgantown, WV 26507-1616

Counsel for Defendants State Trooper Michael Kief, State Trooper Ronnie M.
Gaskins and State Trooper Chris Berry

Charles J. Crooks, Esq.
CROOKS LAW FIRM PLLC
244 Pleasant Street
Morgantown, WV 26505

Counsel for Plaintiff

11

 
Case 1:17-cv-00052-IMK-MJA Document 125 Filed 07/29/19 Page 12 of 12 PagelD #: 4776

RESPECTFULLY SUBMITTED,

/s/ P. Todd Phillips
P. Todd Phillips (WV State Bar #9499)
LYONS PHILLIPS LEGAL GROUP PLLC
141 Walnut Street
Morgantown, WV 26505
304-296-3200
304-296-0713 fax
toddphillips law@gmail.com

Counsel for Ellen Ruth Costlow

12

 
